John Hancock Classic Value Mega Cap Fund (the fund) Supplement dated 10-1-09 to the current Prospectus Under the section of the Prospectus entitled Whos who  Investment adviser  Management fee, the discussion of the funds management fee schedule is modified by the following: Effective as of October 1, 2009, the fund pays John Hancock Investment Management Services, LLC a management fee stated as an annual percentage of the funds net assets determined in accordance with the following schedule, and that rate is applied to the average daily net assets of the fund: Average Daily Net Assets Annual Rate First $2.5 billion 0.790% Next $2.5 billion 0.780% Excess over $5 billion 0.770% You should read this Supplement in conjunction with the Prospectus and retain it for your future reference. John Hancock Disciplined Value Fund (the fund) Supplement dated 10-1-09 to the current Prospectus Under the section of the Prospectus entitled Whos who  Investment adviser  Management fee, the discussion of the funds management fee schedule is modified by the following: Effective as of October 1, 2009, the fund pays John Hancock Investment Management Services, LLC a management fee stated as an annual percentage of the funds net assets determined in accordance with the following schedule, and that rate is applied to the average daily net assets of the fund: Average Daily Net Assets Annual Rate First $500 million 0.750% Next $500 million 0.725% Next $500 million 0.700% Next $1 billion 0.675% Excess over $2.5 billion 0.650% You should read this Supplement in conjunction with the Prospectus and retain it for your future reference. John Hancock Global Shareholder Yield Fund (the fund) Supplement dated 10-1-09 to the current Prospectus Under the section of the Prospectus entitled Whos who  Investment adviser  Management fee, the discussion of the funds management fee schedule is modified by the following: Effective as of October 1, 2009, the fund pays John Hancock Investment Management Services, LLC a management fee stated as an annual percentage of the funds net assets determined in accordance with the following schedule, and that rate is applied to the average daily net assets: Average Daily Net Assets Annual Rate First $500 million 0.875% Next $500 million 0.850% Excess over $1 billion 0.800% You should read this Supplement in conjunction with the Prospectus and retain it for your future reference. John Hancock International Core Fund (the fund) Supplement dated 10-1-09 to the current Prospectus Under the section of the Prospectus entitled Whos who  Investment adviser  Management fee, the discussion of the funds management fee schedule is modified by the following: Effective as of October 1, 2009, the fund pays John Hancock Investment Management Services, LLC a management fee stated as an annual percentage of the funds net assets determined in accordance with the following schedule, and that rate is applied to the average daily net assets of the fund: Average Daily Net Assets Annual Rate First $100 million 0.920% Next $900 million 0.895% Next $1 billion 0.880% Next $1 billion 0.850% Next $1 billion 0.825% Excess over $4 billion 0.800% You should read this Supplement in conjunction with the Prospectus and retain it for your future reference. John Hancock International Growth Fund (the fund) Supplement dated 10-1-09 to the current Prospectus Under the section of the Prospectus entitled Whos who  Investment adviser  Management fee, the discussion of the funds management fee schedule is modified by the following: Effective as of October 1, 2009, the fund pays John Hancock Investment Management Services, LLC a management fee stated as an annual percentage of the funds net assets determined in accordance with the following schedule, and that rate is applied to the average daily net assets of the fund: Average Daily Net Assets Annual Rate First $100 million 0.920% Next $900 million 0.895% Next $1 billion 0.880% Next $1 billion 0.850% Next $1 billion 0.825% Excess over $4 billion 0.800% You should read this Supplement in conjunction with the Prospectus and retain it for your future reference. John Hancock U.S. Core Fund (the fund) Supplement dated 10-1-09 to the current Prospectus Under the section of the Prospectus entitled Whos who  Investment adviser  Management fee, the discussion of the funds management fee schedule is modified by the following: Effective as of October 1, 2009, the fund pays John Hancock Investment Management Services, LLC a management fee stated as an annual percentage of the funds net assets determined in accordance with the following schedule, and that rate is applied to the average daily net assets of the fund: Average Daily Net Assets Annual Rate First $500 million 0.780% Next $500 million 0.760% Next $1 billion 0.750% Next $1 billion 0.740% Excess over $3 billion 0.720% You should read this Supplement in conjunction with the Prospectus and retain it for your future reference.
